Opinion by
Kephart, J.,
Plaintiff shipped from certain stations in Missouri six cars of mules, mule colts and horses to Lancaster County. When the animals were received at the point of shipment, live stock contracts were executed between the receiving-company and the consignor, which set forth the “actual weight” of each shipment. The freight charge was based on this weight, and the stock accepted for shipment. They reached the defendant’s lines at East St. Louis. The defendant’s schedule filed with the Interstate Commerce Commission provides: “Shippers must certify that the weight of each colt, pony, light-weight ranch horse or mule does not exceed seven hundred and fifty pounds; in the event that the shipper does not so certify, each colt, pony, light-weight ranch horse or mule will be charged for at the rate of eleven hundred pounds per animal.” When the shipments reached their destination, and the defendant found no certificate that it deemed sufficient to meet this rule, it caused the transportation charges to be made as therein required, and collected from the plaintiff, before delivery, the sum of money which is now sued for. The plaintiff avers in his statement that the weights specified in the contract were the actual and correct weights of the animals, and there *485is no specific denial of this fact, but the defendant stands solely on the fact that the plaintiff failed to furnish a certificate as required by this rule, or rate. If this position is correct, the defendant was required, under Section 6 of the Interstate Commerce Act, to charge according to the tariff filed and in force. This action in no way challenges the reasonableness of the regulation, schedule or tariff referred to, but such provision requires a reasonable construction. There is no specified form or set of words necessary to convey the information that is wanted, and if such information may be obtained by an examination of the papers connected with the shipment, the shipping contract or the manifest, there would be a substantial compliance with this rule or tariff. The contracts give the number of animals shipped and the total weight of each shipment. It would be an easy matter to ascertain the average weight, where that is the basis of charge. The purpose of this tariff is no doubt to secure correct weights, but when that is given, this rule should not be used, through a technical construction, as a means of enforcing what would be a penalty on the shipper. The rule having been complied with and the company having collected for more pounds of freight than was shipped, the plaintiff is entitled to recover.
The judgment is affirmed.